DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the following communication:  Amendment filed 07/09/21.  This action is made final.
3.	Claims 1-16 are pending in the case.  Claims 1, 14 and 15 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being rejected by anticipated by Brown (US 20180349114) in view of Chong (US 20160093232).
Regarding claim 1, Brown discloses a system for teaching computer programming, comprising:
a computer (FIG. 1);
a display connected to the computer (see FIG. 1);
software executable by the computer to generate a window on the display (see FIG. 9, a programming interface is displayed to a user);

a feature displayed in the application (FIG. 9, nodes depending on the user input is displayed to a user);
an editor displayed in the programming interface, the editor for changing a code listing related to a parameter of the feature (FIG. 9, the left side of the interface is a programming interface which allows a user to change any code or any parameter as dictated by the user);
wherein changing the code listing related to the parameter of the feature and transitioning between the first configuration and the second configuration enables a user to observe how differences in the code listing affects the parameter of the feature in the application (FIG. 9, a user can implement any change in the code on the left side of the editing interface wherein the edited code is then reflected in the execution window of 960). 	Brown might not necessarily disclose wherein the windows transition from one state to another.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen 
The combination of Brown and Chong would have resulted in the display areas of the interface to be able viewable or not (in terms of transitioning between one state to another) as taught in Chong.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 
Regarding claim 2, Brown discloses wherein further comprising a keyboard connected to the computer (see FIG. 1, a computer with a keyboard);
wherein the user input is a button on the keyboard (see FIG. 1, a computer with a  keyboard). 
Regarding claim 3, Brown discloses wherein the user input is a soft button displayed in the window (the electronic device may include a touchscreen which may be used to select ‘soft’ buttons on a display – that is buttons that are programmable as they would be in a touchscreen, see paragraph 00021). 
Regarding claim 4, Brown discloses wherein the feature is displayed only in the application (the message and output are displayed in the right area which is the application aspect and the features of the application to present output, FIG. 9) and
the editor is displayed only in the programming interface (also FIG. 9, the editor portion on the left displays the user being able to edit said programming interface). 
Regarding claim 5, Brown discloses wherein in the second configuration the window displays a mirror image of at least a portion of the application displayed in the window in the first configuration (FIG. 9, a user’s editing in the left side of the interface will be reflected with the relevant and dynamically changing interface output on the right side of the interface – thus displaying the identical output to said input).
Regarding claim 6, Brown discloses wherein the software is further executable by the computer to generate a sub-window on the display (see FIG. 9, window 950 is a sub-window); and wherein the editor is displayed in the sub-window (see FIG. 9, window 950 is inherently a sub-window).
Regarding claim 7, Brown discloses wherein the sub-window is displayed within the window only when the window is in the second configuration (FIG. 9, the sub-window editor window is displayed at the same time as the output window 960).
Regarding claim 8, Brown discloses wherein the window is displayed on and is movable about a graphical user interface desktop (FIG. 9 the interface is displayed on an interface program which is inherently moveable by the user). 
Regarding claim 9, Brown discloses wherein the window forms a graphical user interface desktop (FIG. 9 the interface is displayed on an interface program which is inherently moveable by the user).
Regarding claim 13, Brown discloses wherein the parameter is a visual parameter (in areas 910 and 920 the parameters a user inputs are as such displayed in the output window).
Regarding claim 14, Brown discloses a system for teaching computer programming, comprising:
a computer (FIG. 1);
a display connected to the computer (see FIG. 1);
software executable by the computer to generate a window on the display (see FIG. 9, a programming interface is displayed to a user);
a user input for transitioning the window between a first configuration, in which the window displays an application, and a second configuration, in which the window displays a programming interface for the application (FIG. 9, a user can put input on the left side of the interface which allows a user to configure a plurality of settings which is then presented on the right side of the interface as a preview and/or aspect of the application – that is, the application content itself is presented and executed);
a plurality of features displayed in the application (FIG. 9, nodes depending on the user input is displayed to a user);
an editor displayed in the programming interface, the editor for changing respective code listings related to respective parameters of the plurality of features (FIG. 9, the left side of 
wherein changing the respective code listings and transitioning between the first configuration and the second configuration enables a user to observe how differences in the respective code listings affects the respective parameters of the plurality of features in the application (FIG. 9, a user can put input on the left side of the interface which allows a user to configure a plurality of settings which is then presented on the right side of the interface as a preview and/or aspect of the application – that is, the application content itself is presented and executed – also FIG. 9, a user can implement any change in the code on the left side of the editing interface wherein the edited code is then reflected in the execution window of 960.)
Brown might not necessarily disclose wherein the windows transition from one state to another.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen to toggle to the view shown in FIG. 29, thereby allowing a user to quickly and easily transition back and forth between the text of the source code and the corresponding visual blocks. In some embodiments, the "block view" of FIG. 30 and the "code view" of FIG. 29 can be simultaneously displayed in the IDE to allow the user to see a side-by-side comparison of how the visual code blocks correspond to the source code text (paragraph 0186).

Regarding claim 15, Brown discloses a method for teaching computer programming, comprising:
executing software to generate a window on a computer display (see FIG. 9, a programming interface is displayed to a user);
providing a user input for transitioning the window between a first configuration, in which the window displays an application, and a second configuration, in which the window displays a programming interface for the application (FIG. 9, a user can put input on the left side of the interface which allows a user to configure a plurality of settings which is then presented on the right side of the interface as a preview and/or aspect of the application – that is, the application content itself is presented and executed);
displaying a feature in the application (FIG. 9, nodes depending on the user input is displayed to a user);
changing a code listing related to a parameter of the feature (FIG. 9, the left side of the interface is a programming interface which allows a user to change any code or any parameter as dictated by the user);

observing how differences in the code listing affects the parameter of the feature in the application (FIG. 9, a user can implement any change in the code on the left side of the editing interface wherein the edited code is then reflected in the execution window of 960).
Brown might not necessarily disclose wherein the windows transition from one state to another.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen to toggle to the view shown in FIG. 29, thereby allowing a user to quickly and easily transition back and forth between the text of the source code and the corresponding visual blocks. In some embodiments, the "block view" of FIG. 30 and the "code view" of FIG. 29 can be simultaneously displayed in the IDE to allow the user to see a side-by-side comparison of how the visual code blocks correspond to the source code text (paragraph 0186).
The combination of Brown and Chong would have resulted in the display areas of the interface to be able viewable or not (in terms of transitioning between one state to another) as taught in Chong.  One would have been motivated to have combined the teachings because a 
Regarding claim 16, Brown does not disclose wherein the programming interface is displayed to the user only when the window is in the second configuration.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen to toggle to the view shown in FIG. 29, thereby allowing a user to quickly and easily transition back and forth between the text of the source code and the corresponding visual blocks. In some embodiments, the "block view" of FIG. 30 and the "code view" of FIG. 29 can be simultaneously displayed in the IDE to allow the user to see a side-by-side comparison of how the visual code blocks correspond to the source code text (paragraph 0186).
The combination of Brown and Chong would have resulted in the display areas of the interface to be able viewable or not (in terms of transitioning between one state to another) as taught in Chong.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 
10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown-Chong in view of Badiger (US 20170102857). 
Regarding claim 10, Brown discloses wherein the window rotates about an axis during transition between the first configuration and the second configuration. 
However, Badiger discloses wherein the user may be presented with an option to rotate the view in the display window 504 such that the orientation of the displayed view is rotated about a vertical axis drawn through the centerline of the display window such that the view is rotated as much as 180 degrees from the original orientation of the view in the display window (paragraph 0045).
The combination of Brown and Badiger would have resulted in the display areas of the interface to be able to be manipulated and or moved as taught in Badiger.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 
Brown might not necessarily disclose wherein the windows transition from one state to another.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen to toggle to the view shown in FIG. 29, thereby allowing a user to quickly and easily transition 
The combination of Brown and Chong would have resulted in the display areas of the interface to be able viewable or not (in terms of transitioning between one state to another) as taught in Chong.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 
Regarding claim 11, Brown discloses wherein the axis is a vertical axis extending between a top edge and an opposing bottom edge of the window. 
However, Badiger discloses wherein the user may be presented with an option to rotate the view in the display window 504 such that the orientation of the displayed view is rotated about a vertical axis drawn through the centerline of the display window such that the view is rotated as much as 180 degrees from the original orientation of the view in the display window (paragraph 0045).
The combination of Brown and Badiger would have resulted in the display areas of the interface to be able to be manipulated and or moved as taught in Badiger.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user 
Regarding claim 12, Brown discloses wherein the window appears to flip about a vertical axis during transition between the first configuration and the second configuration. 
However, Badiger discloses wherein the user may be presented with an option to rotate the view in the display window 504 such that the orientation of the displayed view is rotated about a vertical axis drawn through the centerline of the display window such that the view is rotated as much as 180 degrees from the original orientation of the view in the display window (paragraph 0045).
The combination of Brown and Badiger would have resulted in the display areas of the interface to be able to be manipulated and or moved as taught in Badiger.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 
Brown might not necessarily disclose wherein the windows transition from one state to another.
However, Chong discloses wherein the generated code blocks corresponding to the software instructions may be displayed (2850) in the IDE as shown, for example, in FIG. 30. The visual code blocks in the example shown in FIG. 30 correspond to the software instructions shown in the IDE in FIG. 29. A user may select the " code view" icon in the middle of the screen to toggle to the view shown in FIG. 29, thereby allowing a user to quickly and easily transition 
The combination of Brown and Chong would have resulted in the display areas of the interface to be able viewable or not (in terms of transitioning between one state to another) as taught in Chong.  One would have been motivated to have combined the teachings because a user in Brown would have resulted in a user being to better able to move around windows in order to customize their user experience.  Therefore, the combination of references would have been obvious to one of ordinary skill as the resulting invention would have resulted in a predictable invention. 

Response to Amendment
7.	Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new grounds of rejection.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174